Title: To Thomas Jefferson from Edmond Charles Genet, 30 September 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Monsieur
Newyork Le 30 7bre. 1793. L’an 2e. de la République française
 
Je Suis Chargé de vous communiquer un nouveau décrèt de la Convention Nationale rendüe le 26. mars relatif au Commerce des Etats unis avec nos Colonies. Vous y trouverez de nouvelles preuves de l’attachement que porte la france aux americains Et de l’Interêt qu’elle prend à leur prospérité. Non contente d’accorder à leur commerce d’Europe tous les avantages qu’ils pouvaient désirer pendant la guerre présente, elle leur confirme par le decret que je vous envoye, l’ouverture de Ses ports Coloniaux pour la consommation de tous les produits de leur Sol et de leur Industrie, pour l’Importation dans les Etats unis d’une partie de Ses Sucres et de ses cafés, Et pour l’Exportation de toutes Espéces de denrées Coloniales pour les ports de france aux mêmes conditions que les francais. Cette loi Interprétative de celle du 19 fevrier me parait telle que Je ne crois pas que les Etats unis puissent En désirer une plus favorable. J’ai été chargé d’Enjoindre à tous les consuls Et autres agens de la République francaise de suivre les armements qui pourront se faire dans les divers ports des Etats unis pour les colonies francaises Et d’Empêcher qu’il ne se commette aucune contravention aux dispositions des articles 1 et 3. du décrèt cijoint; j’ai lieu de croire que le gouvernement fédéral voudra bien prendre Sans délai les mesures nécessaires pour que les ordres que Je vais donner à cet Egard n’eprouvent pas de difficulté dans leur Exécution.
Jusqu’ici, Monsieur, ma correspondance ne vous a présenté En grande partie que des détails affligeants pour un Philosophe: la déclaration de guerre faite par la tirannie à la france libre ne m’a permis de vous Entretenir que des rapports militaires qu’a etablis entre votre nation Et la mienne l’alliance qui les unit: Et Je trouve un veritable plaisir à vous occuper aujourdhui de détails plus consolants, de détails qui ne peuvent pas manquer d’Exciter en vous le plus vif Interêt puisqu’ils n’ont pour
 
objet que les occupations paisibles et naturelles de l’homme Social, de L’homme Sur qui Seul la Philosophie aime à fixer Ses regards.
Pressée par les convulsions qu’Excite dans son Sein l’Etablissement d’une constitution qui annéantit tous les priviléges, qui Etouffe tous les préjugés, entourée de toutes les forces qu’ont appellées contr’elle de tous les points de L’Europe la Tirannie Et Le fanatisme, la france Tenant d’une main la lance de la liberté Et de l’autre les foudres de la guerre trace déjà par Son génie, ces vastes entreprises dont l’Exécution doit assurer au retour de la paix le bonheur des francais, celui de leurs alliés et préparer la régénération de tous les habitants du Globe.
Parmi ces Entreprises, celles qui les premieres ont fixé Son attention ont été les relations commerciales de la République avec les autres nations. La convention nationale a éprouvé ces mouvements délicieux que fait goûter le Spectacle de Cette Institution qui annullant les distances, réunit sur le même point les productions Et les Jouissances de tous les climats et qui liant tous les hommes Epars Sur le globe devrait n’en faire qu’une même famille perpetuellement animée par les Echanges que nécessitent leurs besoins réciproques. Elle a vu avec douleur tous les peuples gémissant sous des loix commerciales aussi absurdes que Tyranniques, victimes partout de L’Erreur et de l’avidité fiscale; elle les a vus avec peine après avoir franchi les mers, les montagnes, les déserts et toutes les barieres que la nature paroissait avoir élevées entr’eux, arretées au moment où leur courage allait être Couronné, par des réglements et des Combinaisons ministerielles qui mettent à leur communication des Entraves plus Insurmontables que celles que la nature elle même paroissait avoir crées.
La france, Monsieur, a apperçu le moment ou toutes les nations Seront affranchies de ces obstacles, elle a apperçu le moment où tous les peuples régis par les mêmes loix, guidés par les mêmes Interêts et promenant librement leur activité Sur la surface du globe, n’y trouveront d’autres loix commerciales que celles de leur génie; elle a fixé Ses regards Sur cette heureuse époque et elle a résolu de l’accelerer. Persuadée que le moyen le plus propre à y parvenir etait de présenter l’Exemple de deux peuples Jouissant de tous les avantages d’une Communication parfaitement libre, elle a tourné Ses yeux Sur les americains. Ce peuple gouverné comme elle Sans Roy et dont les principes constitutionnels ont de l’affinité avec les siens; ce peuple dont les lumieres ont, comme Chez elle, étouffé ou Sont prêtes à Etouffer tous les préjugés de l’Ignorance; ce Peuple enfin dont le génie s’irrite, comme le Sien, contre les obstacles qu’opposent à Son activité commerciale, les Sistêmes corrupteurs des Cours; ce Peuple lui a paru être celui qu’elle devait s’associer pour effectuer le grand projet qu’elle medite. C’est avec ce peuple qu’elle a résolu de Conclure un nouveau Traité qui, fondé Sur les principes
 
Immuables de la nature, puisse devenir un objet d’Envie pour les autres nations, les Inviter à y participer, et Servir de modèle à tous ceux qui Se feront à l’avenir entr’elles. Au lieu de l’Interêt reciproque des nations contractantes, elle n’a vu dans tous les traités faits Jusqu’icy que le resultat des combinaisons d’un fisc avide ou Ignorant, que le calcul perfide de quelques Individus, et le rafinement d’un regime que condamnent également la raison, l’Equité et la saine Politique. C’est dans le vice de ce regime qu’elle a reconnu L’Instabilité, Et la cause de la violation Si fréquente de tous les traités qui ont été faits Jusqu’icy Entre Les gouvernements: aussi, la france veut aujourd hui avec le peuple americain non un traité, Le mot seul en annonce la nullité, mais un pacte accepté par les deux peuples et dont la durée ait pour base non l’Interêt du moment, non les combinaisons de deux cabinets, mais l’Interêt vrai et Immuable des deux peuples.
C’est dans cette vüe que la Convention nationale s’est faite rendre compte des rapports commerciaux qui Se Sont Etablis entre les deux nations depuis les traités passés sous notre dernier gouvernement. Elle a vu avec peine que ces relations avaient été presque nulles, que le maximum des Importations annuelles des américains dans les ports français s’etait à peine élevé à onze millions; que leurs Exportations etaient à peine de deux millions et demi, et que les huit millions de Surplus d’Importations payés en numeraire n’avaient eu pour destination que d’aller alimenter les manufactures anglaises: La france a vu avec regret que depuis qu’elle appelle de toutes parts l’Introduction des comestibles Sur son Territoire, les americains ont fourni à peine le Seizieme des grains et farines qui y ont été Introduits, et que les quinze Seiziemes y ont été portés par les nations Etrangéres, même par celles dont le gouvernement l’a forcée à la guerre. On a vu avec peine dans ce compte qu’après avoir réduit considérablement les droits Imposés Sur votre tabac, qu’après avoir admis dans Ses marchés votre morue et vos huiles de poisson, ce qui la force de Conserver des primes aux Etablissements de la Pêche de la morue Et de la Baleine, nous ne jouissions ches vous d’aucune Espèce de faveur pour nos Importations Et Exportations, enfin qu’après avoir affranchi du droit de fret les batimens de votre nation, vous ayéz imposé les notres à un droit exorbitant de Tonnage. La Convention nationale a été Instruite par ce même Compte que depuis la derniere guerre, l’admission des américains dans nos Colonies a fait passer dans leurs mains l’argent Immense, qu’y avait laissé cette guerre; celui qu’y a Introduit depuis ce tems le gouvernement français pour les frais d’administration; celui enfin qu’y ont répandu les relations tant directes qu’Indirectes avec les colonies Espagnoles Et anglaises: elle a été Instruite qu’ils en avoient Exportés tous les sirops et melasses,
 
la plus grande partie des Rums et des Tafias, et une quantité Immense de sucre de Caffé Et d’autres productions Coloniales, surtout depuis que la révolution y a fait negliger les moyens de prohibition. La france, Monsieur, a vu Sans regret qu’une partie de ces immenses produits avait Contribué à La prospérité d’un peuple dont elle a secondé les efforts pour la liberté, mais elle a vu avec la plus vive douleur que la plus grande partie de ces richesses n’ait Servi qu’a payer vos relations avec les Anglais et à enrichir Ses propres Ennemis; elle a vu avec sensibilité que Ses liaisons avec votre nation n’avaient fait que ruiner Son Commerce colonial sans procurer le moindre Encouragement à Ses manufactures, Sans fournir le moindre débouché aux produits Superflus de Son sol.
La france malgré ce tableau facheux est bien éloignée de Songer à retirer les faveurs qu’elle vous a accordées, elle désire au contraire les accroitre et Ses décrèts en Sont la preuve, mais elle vous demande une Juste réciprocité; elle entend que la part qu’elle vous céde à Ses richesses, loin d’être transportée à une puissance qui est autant votre ennemie que la sienne ait Son effet naturel, celui de perfectionner nos rapports mutuels; elle veut que L’Immense débouché qu’elle offre à toutes vos denrées en procure un à Ses manufactures et aux produits que la nature a refusés Jusqu’ici à votre Sol: elle veut enfin que cette part qu’elle vous donne à ses richesses de toute espéce, Surtout à Ses richesses coloniales vous fournisse des objets d’Echange, non avec vos anciens Tyrans, mais avec vos alliés, avec vos amis les plus Sinceres. 
Sans doute, Monsieur, la france sollicite avec répugnance contre l’angleterre des loix dont elle condamne le principe: Sans doute Son voeu le plus chéri Seroit de voir la nation anglaise, ainsi que toutes les autres nations unies par un commerce libre, par un commerce qui n’eut d’autre règle et d’autres bornes que leur activité; mais Jusqu’a ce que cette nation Se soit affranchie du Sistême fiscal Sous lequel elle gemit, Jusqu’a ce qu’elle ait renoncé à Son projet de domination sur les mers Et de commerce universel, Jusqu’a ce qu’elle ait consenti à l’abandon d’un Sistême aussi Impolitique pour elle que revoltant pour les autres nations, la france est obligée d’apporter une réaction egale aux efforts que fait Son ministere pour un Commerce Exclusif; elle est obligée de Suivre vis à vis d’elle un sistême qu’elle reprouve mais que l’Interêt des francais rendra nécessaire tant qu’il sera la base de la conduite du gouvernement De St. james.
C’est d’après ces considérations que J’ai été Chargé, ainsi que J’ai déjà eu l’honneur de vous en informer plusieurs fois, d’ouvrir avec vous une nouvelle négociation dont les bases Soient la Candeur et la loyauté, dont la regle Soit l’amitié sincere qui unit les deux peuples,  
dont le but Soit L’Interêt reciproque Et bien Entendu des deux nations. Je me promets que Je trouverai pour cette grande opération, dans le gouvernement des Etats unis, la même franchise que Je suis chargé d’y mettre: Je me promets que vous Seréz egalement empressé de concourir à la conclusion d’une convention qui honorera l’humanité, et dont les bases fondées sur la nature même la rendront Imperissable. Il me Seroit bien douloureux, Il Seroit bien affligeant pour la france, Si J’étais trompé dans cette attente; ce serait avec bien du regret que Je me verrois forcé de vous communiquer la seconde partie de mes Instructions Tendantes à vous annoncer, en cas de refus ou de détour, la révocation des loix qu’ont dictées l’attachement des francais pour les americains, Et le désir de resserrer de plus en plus les liens qui les unissent. Mais Je ne Saurois craindre d’opposition de votre part, en considerant la vaste carriere que Je Suis chargé d’offrir à vos négocians; En considérant l’activité que ce nouveau pacte commercial va répandre dans vos champs, dans vos pêches, dans l’Education de vos bestiaux, dans la coupe de vos bois; en considerant la source Intarissable de richesses que vous offrira l’ouverture Libre des Colonies françaises; en Considerant Surtout que la france ne vous demande en retour de ces grands bienfaits, que de tirer de chés les francais, au lieu d’aller chercher chés nos Ennemis communs, le Drap Et Le vin necessaires à votre consommation. Fort de cet Espoir, heureux du grand objet que nous allons remplir, J’attends que vous me fixiés un mode de négociation qui nous conduise dans le plus court délai possible à la fixation d’un projet de Pacte national qui puisse bientôt être presenté à la ratification des représentans des deux peuples, et dont la Simplicité egale la grandeur du but que nous devons nous proposer. Agréés mon respect.

Genet

